Exceptions overruled. This is an action of contract brought by the son-in-law of Ralph Traverso, late of Lawrence, who died on April 30, 1957, against the executor of his estate, to recover the value of services rendered to the testator in assisting him in the care and maintenance of his real estate. In two similar actions the plaintiffs are the daughters of the testator. In each case a verdict was directed for the defendant and the plaintiff excepted. The services were performed principally between 1916 and 1926 and, the plaintiff contends, in reliance on statements by the testator that his estate would be divided equally among his six children. These statements seem to have been general expressions of intent (Hurl v. Merriam, 252 Mass. 411, 414) and not part of any agreement to pay for the labor. See Beckford v. Beckford, 329 Mass. 389, 390. It could not be found that the failure of the testator to leave his property as the children had been led to expect amounted to a failure of consideration. Dixon v. Lamson, 242 Mass. 129, 137. Compare Rizzo v. Cunningham, 303 Mass. 16, 23; Hollister v. Old Colony Trust Co. 328 Mass. 225, 228.